Peters, J.
Appeal from an order of the Supreme Court (Caruso, J.), entered May 21, 1998 in Schenectady County, which granted defendant’s motion for summary judgment dismissing the complaint.
Plaintiff Nicola Lanaro (hereinafter plaintiff) was injured in June 1994 when he turned on the ignition of his 1993 Ford truck, parked in his driveway, and it unexpectedly lurched forward, striking another motor vehicle owned by plaintiff. Plaintiff and his wife subsequently commenced this action against defendant, the dealership that had sold them the truck in 1992 and had serviced it up to the time of the accident, alleging causes of action sounding in strict products liability and common-law negligence, the latter purportedly arising out of defendant’s repair and inspection of the truck. After issue had been joined and discovery was complete, defendant moved for summary judgment dismissing the complaint. Supreme Court granted the motion and plaintiffs appeal.
Plaintiffs have failed to demonstrate the existence of triable issues of fact sufficient to require a trial. The proof presented by them in opposition to defendant’s summary judgment motion included only the affidavit of a mechanic who opined “that a shift linkage malfunction allowed the vehicle to move unexpectedly when it was started by [plaintiff] in the parked position”. Not included in this affidavit was any indication as to how defendant had been guilty of negligence in either its inspection or servicing of plaintiffs’ truck, nor was there any showing of the way in which defendant’s actions or inactions had brought about the truck’s alleged malfunction (see, Nutting v Ford Motor Co., 180 AD2d 122, 130). In addition, no proof was presented to show that the truck had been defectively manufactured, a necessary element to demonstrate the existence of a triable issue of fact in regard to plaintiffs’ strict products liability cause of action (see, Pollock v Toyota Motor Sales, 222 AD2d 766, 767; see also, Codling v Paglia, 32 NY2d 330, 342). We conclude that Supreme Court correctly granted defendant’s motion for summary judgment dismissing the complaint.
Cardona, P. J., Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.